Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
3.	 Claims 1, 3, 6-9, 13-15 and 20-22 are pending.
4.	Newly submitted claims 20-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention of claims 20-22 is patentably distinct from the elected invention of Group I and non-elected Group II.  One can use the polypeptide of Group I for in vitro methods in addition to the in vivo methods of claims 20-22.  The claims require different field of search and raise different 112(a) issues.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
5.	Claims 1, 3, 6-9 and 13-15 are under consideration as they read on a modified IgG1 Fc polypeptide is a wild type human IgG1 Fc region which only comprises L234A, L235E and P329G mutations and does not comprise any other mutations which impair effector function. 



6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 6-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 9,526,797 (PTO-892 mailed on 03/30/2021; Reference A).
	U.S. Patent 9,526,797 claims a method of treating cancer in an individual comprising administering to the individual a IgG antibody (including IgG1) which specifically binds to a CEA antigen or a FAP antigen comprising a human IgG Fc region (including IgG1) engineered to have reduced effector function compared to a corresponding non-engineered antibody and comprises in the heavy chain one or more amino acid substitutions selected from the group consisting of S228P, E233P, L234A, L235A, L235E, N297A, N297D, P331S, and P329G according to EU numbering, in a therapeutically effective amount.  U.S. Patent 9,526,797 claims an immunoconjugate (fusion protein) comprising a mutant IL-2 effector moiety. U.S. Patent 9,526,797 claims that the antibody has a reduced binding to human FcγRIIIa and reduced effector function is selected from the group of binding to an activating Fc receptor, antibody-dependent cell-mediated cytotoxicity (ADCC), antibody-dependent cellular phagocytosis 
	The claim specifically encompasses administering an IgG antibody (including an IgG1) which specifically binds to a CEA antigen or a FAP antigen comprising a human IgG Fc region (including IgG1) engineered to have reduced effector function compared to a corresponding non-engineered antibody and comprises only the L234A, L235E, and P329G amino acid substitutions according to EU numbering in the heavy chain in a therapeutically effective amount. This specific combination is fully encompassed by the claim scope of a U.S. Patent.  
Furthermore, U.S. Patent 9,526,797 teaches “In one embodiment the first antibody is engineered by introduction of one or more amino acid mutations in the Fc region. In a specific embodiment the amino acid mutations are amino acid substitutions. In a specific embodiment, the first antibody, particularly a human full-length IgG.sub.1 sub-class antibody, comprises an amino acid substitution at position P329 of the immunoglobulin heavy chains (Kabat numbering). In a more specific embodiment the amino acid substitution is P329A or P329G, particularly P329G. In one embodiment the antibody comprises a further amino acid substitution at a position selected from S228, E233, L234, L235, N297 and P331 of the immunoglobulin heavy chains. In a more specific embodiment the further amino acid substitution is S228P, E233P, L234A, L235A, L235E, N297A, N297D or P331 S. In a particular embodiment the antibody comprises amino acid substitutions at positions P329, L234 and L235 of the immunoglobulin heavy chains (Kabat numbering). In a more particular embodiment the antibody comprises the amino acid substitutions L234A, L235A and P329G (LALA P329G) in the immunoglobulin heavy chains.” (In particular, column 4, line 62 to 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). Furthermore, in In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference.  See MPEP 2131.02
Claims 1, 3, 6-9 and 13-15 are included in this rejection because of the specific teachings in the specification regarding the functional effect of the amino acid substitutions and because the reference Fc variant antibody is the same as the claimed Fc variant antibody.  Applicant is reminded that no more of the reference is required than that it sets forth the substance of the invention.  The claimed functional limitations would be inherent properties of the referenced sequences.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

The reference teachings anticipate the claimed invention.  
A.	Alternatively, the claimed invention differs from the prior art in the limitations arranged or combined as in claim 1 and claims dependent thereupon. 
The reference teachings would have specifically directed one of ordinary skill in the art to arrive at the claimed invention.  One need only combine the teachings of 1.) engineering human full-length IgG.sub.1 sub-class antibody by introduction of one or more amino acid substitutions in the Fc region; 2.) a particular embodiment of the antibody comprises amino acid substitutions at positions P329, L234 and L235; and 3.) that the only particularly claimed substitutions at positions P329, L234 and L235 are L234A, L235A, L235E and P329G and that the only particularly taught amino acid substitutions throughout the specification are P329G, P329A, L234A, L235A and L235E.  The teaching of this particular embodiment of the antibody comprising amino acid substitutions at positions P329, L234 and L235 only reads on two different embodiments if you use only the claimed amino acid positions of P329G, L234A and L235A/L235E.  Alternatively, if you use the entirety of the reference teachings the teaching of the particular embodiment of the antibody comprising amino acid substitutions at positions P329, L234 and L235 only reads on 4 possible antibodies because there are two specifically taught amino acid substitutions at position P329 (P329G or P329A); one specifically taught amino acid 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

B.	Alternatively, the claimed invention differs from the prior art in the recitation of “a multispecific antibody comprising a polypeptide according to claim 1” of claim 13.
	One of ordinary skill in the art at the time of invention reading U.S. Patent 9,526,797 would have known that by the recitation of “antibody” in claim 1 that the term encompasses multispecific antibodies because the reference teaches the definition of antibody includes a multispecific antibody.  It would have been obvious to one of ordinary skill in the art at the time of invention to have made and used a multispecific antibody with the antibody of each of the references given the teachings within the references.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



	Applicant argues:
Applicant submits that the current amended claims are not anticipated or obvious based on US Patent No. 9,526,797 ("'797 Patent") and related (and substantially identical) US Patent No. 10,603,360 ("'360 Patent"), for substantially the same reasoning set forth in the Pre-Appeal Brief. 
Particularly Applicant submits that neither of the '797 and '360 Patents anticipates a polypeptide comprising a Fc variant according to claim 1 as currently amended that requires that the Fc variant polypeptide comprise a Fc variant of a wild-type parental human IgG1 Fc polypeptide, wherein said Fc variant is identical to the wild-type IgG1 Fc polypeptide with the exception of L234A, L235E, and P329G mutations, wherein numbering is according to the EU index, and further wherein the polypeptide exhibits reduced affinity to each of FcyRl, FcyRIIA, FcyRIIIA, and C1q, compared to an otherwise identical polypeptide comprising the wild-type human Fc polypeptide. 
The '797 and '360 Patents only generically describe including one or more amino acid substitutions selected from the group consisting of S228P, E233P, L234A, L235A, L235E, N297A, N297D, P331S, and P329G in an Fc, and only in the context of providing "reduced effector function compared to a corresponding non-engineered antibody." (See, e.g., claim 1, lines 9-11, Claim 20, lines 10-12 of 797 Patent; Claim 1, lines 9-11, Claim 19, lines 10-12 of '360 Patent) The '797 and '360 Patents provide no description sufficient for envisioning an Fc variant comprising the specific combination of structural and functional features required by currently amended claim 1. 
Applicant maintains that the generic teaching of '797 and '360 patents would not teach a skilled artisan to introduce only the claimed combination of mutations into a wild- type human IgG1 Fc as claimed, since the patents fail to provide information which would permit a skilled person to predict the likely effects of such specific combination on antibody activity or more particularly on binding affinity to each of FcyRI, FcyRIIA, FcyRIIIA, and C1q, compared to an otherwise identical polypeptide comprising the wild-type human Fc polypeptide. The cited patents do not because "effector function" according to both of the '797 and '360 patents includes many different antibody properties, e.g., based on the definition of "effector functions" in the '797 Patent: 
biological activities attributable to the Fc region of an antibody, which vary with the antibody isotype. Examples of antibody effector functions include: C1q binding and complement dependent cytotoxicity (CDC), Fc receptor binding, antibody- dependent cell-mediated cytotoxicity (ADCC), antibody-dependent cellular phagocytosis (ADCP), cytokine secretion, immune complex-mediated antigen uptake by antigen presenting cells, down regulation of cell surface receptors (e.g. B cell receptor), and B cell activation". ('797 Patent at lines 46-56 of column 15, emphasis added) 
ombination of Fc mutations actually described in the cited patents comprise L234A, L235A and P329G (LALA P329G) which mutation combination purportedly "efficiently abolishes Fcy receptor binding of a human IgG molecule, and hence reduces effector function including antibody-dependent cell-mediated cytotoxicity (ADCC)". By contrast, the specific effects of other mutations or combinations thereof are not disclosed. Absent specific disclosure suggesting the specific or combined effects of the claim 1 mutations on effector function, a skilled person would not specifically envisage an IgG1 Fc variant as currently claimed. 
Based on the foregoing, Applicant submits that the anticipation rejection of currently amended claim 1 and of claims 3, 6-9 and 14-15 depending from or incorporating the Fc variant polypeptide of claim 1, based on the '797 and '360 Patents should be vacated. 

Claim 13 was further rejected as being anticipated or, in the alternative, obvious over each of the '797 and '360 patents. The anticipation rejection is respectfully traversed for the same reasons set forth above. 
Applicant submits that neither of the cited patents specifically teach a skilled person to make an Fc variant polypeptide according to claim 1 as currently amended, wherein the only mutations in the human IgG1 Fc consist of the LALE-PG mutations. The '360 Patent and the '797 Patent further fail to specifically teach an antibody or specifically a multispecific antibody according to claim 13 comprising a human IgG1 Fc variant wherein the only mutations consist of the L235E, L234A and P329G mutations. Based on this deficiency, Applicant submits that the anticipation rejection of claim 13 should be vacated. 
Also, the obviousness rejection based on the '797 and '360 patents should further be vacated because neither the '797 nor the '360 patent would envision an Fc variant as 
claimed since given there is no disclosure in either the '797 and '360 patent which would reasonably teach or suggest the properties of such variant if it were made. Certainly there is no information in the '797 and '360 patents which would permit a skilled person to predict with any level of certainty that the specific combination of mutations required by claim 1 as currently amended [and excluding any other mutations] would have yielded a human IgG1 Fc variant exhibiting reduced affinity to each of FcyRI, FcyRIIA, FcyRIIIA, and C1q, compared to the wild-type human Fc polypeptide (as required by currently amended claim 1). 
For at least the foregoing reasons, Applicant submits that the novelty and obviousness rejections of the prior claims based on the '797 and '360 Patents should not be maintained against the current claims. Accordingly, withdrawal of the novelty and obviousness rejections based on the '797 and '360 Patents is respectfully requested. 


	It is the Examiner’s position that the claims are rejected for reasons cited supra.  Applicant’s arguments about the functions taught in the reference and recited in the instant claims are not persuasive because the claimed invention is anticipated or alternatively obvious in view of the reference teachings.  The functional recitations recited in the instant claims are inherent in the reference polypeptide.  The reference does not need to teach any particular functions to anticipate the claims or render them obvious since the reference anticipates or renders obvious the product itself.  “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. See In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002).
	The rejection stands for reasons of record. 

9.	Claims 1, 3, 6-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,603,360 (PTO-892 mailed on 03/30/2021; Reference B) for the same reasons as set forth in the Office Action mailed on 03/30/2021.
	U.S. Patent 10,603,360 claims a method of treating cancer in an individual comprising administering to the individual a IgG antibody (including IgG1) which specifically binds to a CEA antigen or a FAP antigen comprising a human IgG Fc region (including IgG1) engineered to have reduced effector function compared to a corresponding non-engineered antibody and comprises in the heavy chain one or more amino acid substitutions selected from the group L234A, L235A, L235E, N297A, N297D, P331S, and P329G according to EU numbering, in a therapeutically effective amount.  U.S. Patent 10,603,360 claims an immunoconjugate (fusion protein) comprising a mutant IL-2 effector moiety. U.S. Patent 10,603,360 specifically claims that the antibody has reduced binding to an activating Fc receptor, reduced binding to human FcγRIIIa and reduced effector function is selected from the group of binding to an activating Fc receptor, antibody-dependent cell-mediated cytotoxicity (ADCC), antibody-dependent cellular phagocytosis (ADCP), complement-dependent cytotoxicity (CDC), and cytokine secretion.  (In particular, claims, whole document).  
	The claim specifically encompasses administering an IgG antibody (including an IgG1) which specifically binds to a CEA antigen or a FAP antigen comprising a human IgG Fc region (including IgG1) engineered to have reduced effector function compared to a corresponding non-engineered antibody and comprises only the L234A, L235E, and P329G amino acid substitutions according to EU numbering in the heavy chain in a therapeutically effective amount.  This specific combination is fully encompassed by the claim scope of a U.S. Patent.  
Furthermore, the reference teaches “In one embodiment the first antibody is engineered by introduction of one or more amino acid mutations in the Fc region. In a specific embodiment the amino acid mutations are amino acid substitutions. In a specific embodiment, the first antibody, particularly a human full-length IgG.sub.1 sub-class antibody, comprises an amino acid substitution at position P329 of the immunoglobulin heavy chains (Kabat numbering). In a more specific embodiment the amino acid substitution is P329A or P329G, particularly P329G. In one embodiment the antibody comprises a further amino acid substitution at a position selected from S228, E233, L234, L235, N297 and P331 of the immunoglobulin heavy chains. In a more specific embodiment the further amino acid substitution is S228P, E233P, L234A, L235A, L235E, N297A, N297D or P331 S. In a particular embodiment the antibody comprises amino acid substitutions at positions P329, L234 and L235 of the immunoglobulin heavy chains (Kabat numbering). In a more particular embodiment the antibody comprises the amino acid substitutions L234A, L235A and P329G (LALA P329G) in the immunoglobulin heavy chains.” (In particular, column 4, line 65 to column 5, line 18).  As such, the reference teach the specific combination of mutations throughout the reference.  
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). Furthermore, in In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference.  See MPEP 2131.02
Claims 1, 3, 6-9 and 13-15 are included in this rejection because of the specific teachings in the specification regarding the functional effect of the amino acid substitutions and because the reference Fc variant antibody is the same as the claimed Fc variant antibody.  Applicant is reminded that no more of the reference is required than that it sets forth the substance of the invention.  The claimed functional limitations would be inherent properties of the referenced 
Claim 13 is included in this rejection because the term “antibody” is defined by the teaching in U.S. Patent 10,603,360 (column 12, lines 31-41) as “including but not limited to monoclonal antibodies, polyclonal antibodies, multispecific antibodies (e.g. bispecific antibodies), and antibody fragments so long as they exhibit the desired antigen-binding activity and comprise an Fc region or a region equivalent to the Fc region of an immunoglobulin.” 
	The reference teachings anticipate the claimed invention.  
A.	Alternatively, the claimed invention differs from the prior art in the limitations arranged or combined as in claim 1 and claims dependent thereupon. 
The reference teachings would have specifically directed one of ordinary skill in the art to arrive at the claimed invention.  One need only combine the teachings of 1.) engineering human full-length IgG.sub.1 sub-class antibody by introduction of one or more amino acid substitutions in the Fc region; 2.) a particular embodiment of the antibody comprises amino acid substitutions at positions P329, L234 and L235; and 3.) that the only particularly claimed substitutions at positions P329, L234 and L235 are L234A, L235A, L235E and P329G and that the only particularly taught amino acid substitutions throughout the specification are P329G, P329A, L234A, L235A and L235E.  The teaching of this particular embodiment of the antibody comprising amino acid substitutions at positions P329, L234 and L235 only reads on two different embodiments if you use only the claimed amino acid positions of P329G, L234A and L235A/L235E.  Alternatively, if you use the entirety of the reference teachings the teaching of 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

B.	Alternatively, the claimed invention differs from the prior art in the recitation of “a multispecific antibody comprising a polypeptide according to claim 1” of claim 13.
	One of ordinary skill in the art at the time of invention reading U.S. Patent 10,603,360 would have known that by the recitation of “antibody” in claim 1 that the term encompasses multispecific antibodies because the reference teaches the definition of antibody includes a multispecific antibody.  It would have been obvious to one of ordinary skill in the art at the time of invention to have made and used a multispecific antibody with the antibody of each of the references given the teachings within the references.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill 
	Applicant’s arguments filed on 03/11/2022 have been fully considered, but are not found persuasive.
	Applicant’s arguments are cited supra
	It is the Examiner’s position that the claims are rejected for reasons cited supra.  Applicant’s arguments about the functions taught in the reference and recited in the instant claims are not persuasive because the claimed invention is anticipated or alternatively obvious in view of the reference teachings.  The functional recitations recited in the instant claims are inherent in the reference polypeptide.  The reference does not need to teach any particular functions to anticipate the claims or render them obvious since the reference anticipates, or renders obvious, the product itself.  “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. See In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002).
	The rejection stands for reasons of record. 
	
10.	No claim is allowed.
11.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 22, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644